DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 3-10 in the reply filed on 3/24/21 is acknowledged.  The traversal is on the ground(s) that claims 1 and 12 are novel as currently amended.  This is not found persuasive because claim 1 does not make a contribution over the prior art as set forth below.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garver et al. (US2015/0183989) in view of Manitiu et al. (US 2015/0183989).
Garver discloses a multi-layer, flexible, tubular article for transport of volatile hydrocarbon fuel comprising (a) a thermoplastic polyurethane layer, (b) an 
Garver does not discloses wherein the thermoplastic polyurethane has a flexural modulus of 50,000 psi or less measured by ASTM D790.
Manitiu discloses a fluid transfer tube comprising a thermoplastic polyurethane (paragraphs [0006] – [0007]) wherein the thermoplastic polyurethane has a flexural modulus of 50,000 psi or less measured by ASTM D790 (paragraph [0036]) for the purpose of providing excellent physical properties such as high softening point, elongation at break, tear strength, elastic modulus and flexural modulus over a wide range of temperatures.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the thermoplastic polyurethane has a flexural modulus of 50,000 psi or less measured by ASTM D790 in Garver in order to provide excellent physical properties such as high softening point, elongation at break, tear strength, elastic modulus and flexural modulus over a wide range of temperatures as taught or suggested by Manitiu.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garver et al. (US2015/0183989) in view of Manitiu et al. (US 2015/0183989), as applied to claims 1 and 5-7 above, and further in view of Poeselt et al. (US 2017/0233520).

Poeselt discloses a multi-layer hose (paragraph [0111]) wherein the thermoplastic polyurethane comprises product of (i) a diisocyanate component, (ii) at least 25% by weight of a polyol component, and, optionally, (iii) a chain extender diol (paragraphs [0054], [0069], [0070], [0086] – [0094] and Tables 1, 3 and 5) for the purpose of providing good burst pressure and high heat distortion resistance (paragraph [0010]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the thermoplastic polyurethane comprises product of (i) a diisocyanate component, (ii) at least 25% by weight of a polyol component, and, optionally, (iii) a chain extender diol in Garver in order to provide good burst pressure and high heat distortion resistance as taught or suggested by Poeselt.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garver et al. (US2015/0183989) in view of Manitiu et al. (US 2015/0183989), as applied to claims 1 and 5-7 above, and further in view of Burckhardt et al. (US 2015/0259465).
Garver does not disclose wherein the polyol component comprises a polyester polyol which comprises the reaction product of butane diol and sebacic acid.
Burckhardt discloses a polyurethane (paragraph [0001]) for use in pipes (paragraph [0154]) wherein the polyol component comprises a polyester polyol which 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polyol component comprises a polyester polyol which comprises the reaction product of butane diol and sebacic acid in Garver in order to provide improved strength as taught or suggested by Burckhardt.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garver et al. (US2015/0183989) in view of Manitiu et al. (US 2015/0183989), as applied to claims 1 and 5-7 above, and further in Beckwith et al. (US 2009/0061061).
Garver does not disclose a tube which comprises a polyamide layer.
Beckwith discloses a tube (paragraphs [0101] – [0102]) comprising an inner layer of polyurethane, a core layer of ethylene vinyl alcohol and a polyamide layer in between the polyurethane and polyamide layers (paragraphs [0027], [0062], [0066] and Figs. 1-3) in order to provide improved gas barrier properties (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polyamide layer in Garver in order to provide improved gas barrier properties as taught or suggested by Beckwith.
With regards to claim 9, the combined teachings of Garver and Beckwith provide one or more additional thermoplastic polyurethane layers positioned between the polyamide polymer layer and the ethylene vinyl alcohol layer since Garver discloses that the inner polyurethane layer can be duplicated (paragraph [0036]) and Beckwith discloses an inner layer of polyurethane, a core layer of ethylene vinyl alcohol and a 
With regards to claim 10, claim 10 recites the method step of co-extrusion which is not germane to the patentability of the product in a product claim and is thus given little to no patentable weight (MPEP 2113).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the one or more additional thermoplastic polyurethane layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claims 1 and 8, from which claim 10 depends, do not recite an additional polyurethane layer.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robben et al. (US 5,803,130) discloses a multilayer tube having polyurethane and polyamide layers.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MCM
April 22, 2021